Citation Nr: 0311206	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from February 1975 to 
February 1977, and from January 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  This case was remanded by the Board in 
August 2000 and August 2001 for further development; it was 
most recently returned to the Board in April 2003.

The Board initially notes that, while the case was in remand 
status, service connection for arthritis of the left knee was 
granted by the RO in March 2003.  This issue is therefore no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997).  

The Board also notes that in November 1998, April 1999, and 
October 1999, the veteran submitted claims of entitlement to 
service connection for disability(ies) causing chest pains 
and shortness of breath due to the use of tobacco-based 
products and nicotine dependence.  Presumably, such a claim 
was for disability other than hypertension.  Although the 
Board, in the August 2001 remand, referred the issue of 
entitlement to service connection for disability causing 
chest pains and shortness of breath to the RO for 
adjudication, there is no indication that the RO has in fact 
adjudicated the referred claim.  The Board therefore again 
refers the issue of entitlement to service connection for 
disability causing chest pains and shortness of breath to the 
RO for appropriate action.


REMAND

The veteran contends that he has hypertension for which 
service connection is warranted.  The veteran's service 
medical records show that his systolic blood pressure 
readings were consistently below 160, and that his diastolic 
blood pressure readings, with one exception, were 
consistently well below 90; one on occasion in 1993, his 
blood pressure was recorded as 107/92.

On a VA fee basis examination in May 1998, which was 
conducted by an orthopedist, the veteran's blood pressure 
readings were as follows:  sitting:  137/105; recumbent: 
144/84; and standing: 141/105.  The examiner diagnosed the 
veteran with idiopathic labile hypertension, and concluded 
that there was no evidence of any organic illness related to 
prolonged cigarette smoking or nicotine dependence during 
active service.

The veteran was afforded another VA fee basis examination in 
January 2003, which was conducted by the same orthopedist who 
conducted the May 1998 evaluation.  The examiner stated that 
the veteran had a history of labile arterial hypertension 
since the 1980s, and that the condition was documented since 
1992 in the form of complaints of chest pain.  The examiner 
noted that a recent blood pressure check of the veteran was 
normal and that chest X-ray studies of the veteran in the 
past had also been normal.  The veteran denied a history of 
drastic hypertensive symptoms such as pounding headaches, 
dizziness, nose bleeds or hot flushes, although he reported 
experiencing warmth in his forehead and cheeks with rises in 
his blood pressure.  On physical examination, the veteran's 
blood pressure readings were as follows:  sitting: 130/95; 
recumbent: 125/95; and standing: 130/92.  The examiner 
concluded that there was no evidence of the manifestation of 
arterial hypertension or labile hypertension.  She opined 
that the intermittent hypertensive blood pressure readings 
previously recorded were not related only to tobacco use in 
service.  In clarification, she explained that while smoking 
may have been one factor, the main reason for the development 
of situational hypertension in the veteran was a continuously 
suppressed stress situation.  She concluded that it was 
therefore unlikely that the previously recorded labile 
hypertensive readings resulted from nicotine dependence in 
service.

The Board notes that 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, defines 
hypertension as existing where the diastolic blood pressure 
is predominantly 90 mm. or greater, and defines isolated 
systolic hypertension as existing where the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  See Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 141,143 
(1992).

It is unclear to the Board, after reviewing the reports of 
the May 1998 and January 2003 examinations, whether the 
veteran in fact has hypertension.  The January 2003 report in 
particular notes diastolic blood pressure readings of 95, but 
the examiner nevertheless found no evidence of hypertension.  
Moreover, the examiner failed to address whether it was at 
least as likely as not that any hypertension was related to 
the veteran's period of military service.  The Board again 
points out that the May 1998 and January 2003 examinations 
were conducted by an orthopedist.  Under the circumstances, 
the Board is of the opinion that cardiovascular examination 
of the veteran by a physician with appropriate expertise 
would be helpful to the adjudication of the instant claim.

Since February 2002 the Board had undertaken evidentiary 
development on its own initiative in claims such as the 
veteran's.  Nevertheless, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit, in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. 
May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) (2002) 
(authorizing the Board to undertake its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38  C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Such a ruling with respect to 38 C.F.R. 
§ 19.9(a) means that this case is now handled best by 
remanding to the RO to obtain the sought-after evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  All foreign 
language documents in the file that 
have not been translated to English 
should be translated.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and any 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for a VA cardiovascular 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any chronic 
hypertension.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
any chronic hypertension present, 
the examiner should identify the 
type of hypertension, and provide an 
opinion as to whether it is at least 
as likely as not that such 
hypertension is etiologically 
related to service or was manifest 
within one year thereof.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that any 
hypertension is due to the use of 
tobacco products in service; and 
whether it is at least as likely as 
not that nicotine dependence, if 
present, arose in service, and if 
so, whether it is at least as likely 
as not that any current hypertension 
resulted from that nicotine 
dependence.  The complete rationale 
for all opinions expressed should 
also be provided.  The claims 
folder, including a copy of this 
remand, must be made available to 
the examiner for proper review of 
the medical history.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue remaining on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and any 
representative with an appropriate opportunity to respond.

After providing the appellant an opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

